Honorable Larry Mitchell Arkansas House of Representatives P.O. Box 81 Bryant, AR  72022
Dear Representative Mitchell:
This letter is in response to your request for an Attorney General's Opinion regarding the validity of the basis skills assessment test that is being given to the teachers of the state of Arkansas.  I regret to inform you that I will not be able to give you an opinion on this question.  It has been a long-standing policy of this office to not issue opinions on questions which concern matters that are currently in litigation or on which litigation is being threatened.  There are currently pending numerous Equal Employment Opportunity Commission claims regarding the requirement that Arkansas teachers take the basic skills test. The validity of the testing instrument being used, and the administration of the tests are certainly issues which either are involved or could become involved in the pending cases. Therefore, I will not be able to respond to your opinion request.
Please do not hesitate to contact me whenever I can be of further assistance to you in the future.
Sincerely,
Steve Clark Attorney General
SC/pw